DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-4, 8-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 2, 2, 2, 2, 2, 10, 11, 11, 12 and 14-17 of US 9,918,496 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 9,918,496 B2 anticipate the respective claims of the instant application. 
While independent claims 2 and 10 of US 9,918,496 B2 do not explicitly recite the configuration recited at the end of claim 1 of the instant application, the configuration is evident from the subject matter of claims 2 and 10 of US 9,918,496 B2.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1 and 2-16 of US 10,743,585 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,743,585 B2 anticipate the respective claims of the instant application. 
Claim Objections
Claims 1, 4, 5 and 9 are objected to because of the following informalities:  
In claims 1, 4 and 9, each instance of the limitation “liquid material” should be changed to “the liquid material”. 
In claim 5, the limitation “0.5” should be changed to “0.05”. The suggested change is based on the disclosure of the specification and the fact that the recited range does not make sense (the range recites a larger number first). 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is indefinite because it introduces a cavity that houses the plunger even though claim 1 recites an annular space surrounding the plunger. More context regarding the relationship between the annular space and the cavity is necessary to obviate indefiniteness. 	Likewise, claim 9 is indefinite. Claim 9 even refers to both structures, further confounding the scope of the claim.  
Based on the specification, the annular space is the annular space is a portion of the cavity that is defined by the at least two spaced-apart seals, the outer surface of the plunger, and the inner walls of the valve housing. Provision of such context is required to obviate indefiniteness. However, given that the annular space is recited in claim 1 absent recitation of the elements (the spaced-apart seals and the cavity) that define the annular space, claim 1 may require an amendment as well.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Given that claim 1 recites that the liquid material originates from the reservoir (i.e. the liquid material is initially held in the reservoir), the subject matter of claim 2 is evident from claim 1. Consequently, claim 2 fails to further limit the claimed invention. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tucker et al. (US 2013/0213418 A1).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, Tucker et al. disclose an electronic vaping article (e-cigarette, see title) comprising (see Fig. 1): 
a capillary structure 18 configured to receive and vaporize liquid material from a reservoir 14; and
a valve 40 including a plunger and an annular space surrounding the plunger (see Fig. 1 and [0037] disclosing that the valve is a ball check valve, meaning that the valve comprises a plunger in the form of a spring-biased ball seated in an annular space), wherein the annular space is in fluid communication with the reservoir (see Fig. 1), and the valve is configured to:
draw back a residual of liquid material from the capillary structure 18 when transitioning from an open position to a closed position (see [0035]).  

With respect to claim 3, the valve is a shuttle valve (see Fig. 1 and [0035]). In this instance, the limitation “shuttle valve” is being interpreted to encompass a valve comprising a moving element that shuttles linearly between two orifices. In this instance, the valve 40 disclosed by Tucker et al. comprises a moving element (spring-biased ball) that shuttles between two orifices (valve seat and critical flow orifice 41) (see Fig. 1).  
With respect to claim 4, the valve 40 is configured to switch between the closed position and the open position, and release the liquid material from the annular space surrounding the plunger to the capillary structure when in the open position (see [0034]-[0037]).  
With respect to claim 6, the capillary structure 18 includes a metallic tube (see [0027]).  
With respect to claim 7, the capillary structure includes a non-metallic (ceramic) tube with a heater (film resistive material) in thermal contact with the non-metallic tube (see [0027]).  
With respect to claim 11, the article further comprises a sheath flow insert 20 downstream from the capillary structure 18 (see [0013]), the sheath flow insert defining a mixing chamber 46 and a constriction section 23 therein (see Fig. 1).  
With respect to claim 12, the article further comprises an outer housing defining at least one air inlet 24 upstream from and in fluidic communication with the mixing chamber 46 of the sheath flow insert 20 (see Fig. 1).  
With respect to claim 13, the at least one air inlet 24 is superimposed with the sheath flow insert 20 (see Fig. 1), and the sheath flow insert 20 further defines a plurality of air holes 21 in fluidic communication with the at least one air inlet 24 of the outer housing and the mixing chamber 46 of the sheath flow insert (see Fig. 1).  
With respect to claims 16-18, the article further comprises a power supply 12 in the form of a battery configured to apply a voltage to the capillary structure 18 via two electrical leads to vaporize the liquid material (see [0042]).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Tucker et al.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a 
With respect to claim 5, while Tucker et al. disclose that the capillary structure has an internal diameter of 0.26 mm (see [0028]), Tucker et al. do not disclose the length of the structure. Consequently, it would have been obvious to one of ordinary skill in the art to provide the capillary structure 18 with any conventional length suitable for its intended use, which is to accommodate a volume of the liquid material corresponding to an aerosol dosage (i.e. one puff of the vaping article). That said, it would have been obvious to one of ordinary skill in the art to provide the capillary structure 18 with a length that falls within the claimed range of about 5 mm to about 72 mm.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/PAUL S HYUN/Primary Examiner, Art Unit 1796